DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 3 and 11, in the reply filed on 8/25/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIYAZAKI (US 2018/0105683).
Claim 1: MIYAZAKI discloses (see entire document) a method comprising the step of supplying oil and softener to a rubber material ([0006], [0108]).
The softener/plasticizer is a polybasic acid ester [noting that the softener used in the present invention is also a polybasic acid ester – see [0129] of the instance published application] with a solubility parameter SP value of 8.4-9.5 ([0007], claim 10). The softener is chosen to have a compatibility with the SP of the rubber to ensure 
The additives ensure that the rubber material  is improved in grip performance while maintaining or improving good abrasion resistance (abstract, [0002], [0005], [0014]) [thus reading on the claimed preamble of rubber material recovery].
Claim 11: MIYAZAKI discloses two examples of oil products having SP values of 8.05 and 7.80 ([0140], [0141]); the softener having SP values of 8.4-9.5 ([0007]); and Table 1 discloses rubber with SP value of 8.05, 8.6, 8.55 and 8.2 [wherein the rejection applies to the combination of values that read on the claimed comparison].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAKI (US 2018/0105683).
MIYAZAKI’s disclosure is discussed above and is incorporated herein by reference. 
In addition to the 35 USC 102 rejection above, a prima facie case of obviousness also exists since MAYAZAKI discloses a narrow range of choices between the SPs of the rubber, softener and oil for an ordinary person skilled in the art to choose from, and to have thus arrived at the present claim.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAKI (US 2018/0105683) in view of KANENARI (US 2005/0288441).

MIYAZAKI discloses softeners having SP values of 8.4-9.5 ([0007]), with examples of 8.70, 8.30, 8.50, 8.20, 8.60 and 8.9 ([0130]-[1039], table 1) [meeting the claimed range].
MIYAZAKI discloses 0.5-50 parts softener ([0006]) [fully encompassing the claimed range], with examples of 5% (table 1) [meeting the claimed range of 5-10%].
MIYAZAKI discloses non-limiting examples of rubbers including chloroprene, nitrile rubber [as per the nonelected claims], NR, IR, SBR, etc. ([0017]), but is silent regarding the claimed fluororubber. However:
KANENARI discloses (see entire document) that conventional rubber used in tires are chosen from fluororubber, NR, IR, SBR, etc. (abstract, [0005], [0006], claim 1) and are mixed with softeners and plasticizers ([0023]).
It would have been obvious to one of ordinary skill in the art to have replaced MIYAZAKI’s rubber with KANENARI’s fluororubber since MIYAZAKI discloses that the enumerated rubber materials for tires are “non-limiting” examples of rubbers, thus being open to any type of rubber that can be used for tires, while KANENARI discloses that fluororubber and the rubber taught by MIYAZAKI, such as  NR, IR, and SBR, are conventionally used in making tires, wherein both references are concerned with making tires from rubber material and softeners, and have thus arrived at the present claimed fluororubber.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCES TISCHLER/Primary Examiner, Art Unit 1765